Citation Nr: 1509871	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) higher than 50 percent, effective prior to July 3, 2012, and higher than 70 percent, effective July 3, 2012.

2.  Entitlement to service connection for a heart disability to include ischemic heart disease and aortic aneurysm, previously claimed as mildly prominent aorta.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In February 2011, the RO denied service connection for ischemic heart disease (claimed as mildly prominent aorta).  The issue has been modified as noted on the first page of this decision to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (A claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.).  

The RO also, in pertinent part, denied an increased rating higher than 50 percent for PTSD in a June 2011 rating decision.  The RO later granted an increased rating of 70 percent for PTSD in an April 2013 rating decision, effective July 3, 2012.  The Veteran has not indicated that he is satisfied with the 70 percent rating, which also is not effective back to the date of increased rating claim in August 2010.  Thus, the PTSD increased rating claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in an October 2005 rating decision, the RO denied the claim for service connection for mildly prominent aorta.  While the Veteran did not appeal such denial, since such time, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for ischemic heart disease can be substantiated under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's claim must be reviewed on a de novo basis as opposed to a new and material basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated for his PTSD in December 2012.  Since that time, evidence indicates that the severity of his PTSD might have worsened.  At the time of the December 2012 examination the Veteran's Global Assessment of Functioning (GAF) score was 57.  While it was noted that the Veteran had a previous suicide attempt in July 2012 and continued suicidal ideation, there had been no additional attempts or plans for suicide.  VA outpatient group and individual therapy records dated after this examination note GAF scores of 50.  See, e.g., June 4, 2013 mental health group counseling note.  GAF scores of 41-50 indicate more serious symptoms than a GAF score in the range of 51-60, which indicates more moderate symptoms.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  In May 2014 it was noted that the Veteran had a possible suicide attempt by stepping in front of a train; though the Veteran indicated that it was a misunderstanding and that he did not actually attempt suicide.  An August 2014 VA outpatient treatment record also notes that the Veteran was feeling stressed awaiting a biopsy for a spot on his lungs.  As the record indicates a potential worsening of the Veteran's PTSD since he was last evaluated in December 2012 for compensation and pension purposes, additional examination is warranted to assess the present severity of the PTSD.

The Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) at the April 2014 Board hearing.  See April 2014 Board hearing transcript, pp. 13-16.  This matter should be addressed during the PTSD examination, as well, as it has been raised on a derivative basis pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The last Supplemental Statement of the Case (SSOC) of record in April 2013 also shows that the RO has not reviewed any VA treatment records pertaining to the claims on appeal since April 2013.  Virtual records indicate VA treatment records dated through January 2015.  The RO must review this evidence and consider it regarding the claims on appeal prior to the Board making a decision in this case, as the Veteran has not waived agency of original jurisdiction over this information. See 38 C.F.R. § 20.1304.

The Veteran testified at the April 2014 hearing that there might be additional information in his VA treatment records pertaining to whether he had an aortic aneurysm or ischemic heart disease and that he wanted to leave the record open for 60 days.  As noted, additional VA treatment records dated through January 2015 were added to the record but the RO has not yet had the opportunity to review this information.  The Veteran also should be provided with a VA examination to address whether he has any heart disability (i.e., not just ischemic heart disease) related to his military service, including his presumed exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment records from the VAMC in Madison dated from January 2015 to present pertaining to the Veteran's PTSD and heart disabilities.  Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

2.  Ask the Veteran to identify any additional outstanding medical evidence pertinent to his claim.  If the Veteran complies with the RO's requests, make efforts to obtain any relevant records identified.

3.  Send the Veteran a notice letter addressing the criteria for a claim for a total disability rating based on individual unemployability.

4.  Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The VA examiner is then requested to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected psychiatric disability alone or in combination with the Veteran's other service-connected disabilities.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected disability.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason. 
 
5.  After conducting the above development, schedule the Veteran for a VA heart examination and make arrangements for the Veteran's claims file to be reviewed by a VA physician prior to the examination. 

The examiner should conduct all necessary tests to determine what present heart disabilities the Veteran has, i.e., aortic aneurysm, ischemic heart disease, etc.  

The examiner also should provide an opinion as to whether it is at least as likely as not that any present heart disability diagnosed during the pendency of this appeal, including aortic aneurysm is related to active military service or events therein, including the Veteran's presumed exposure to Agent Orange during his service in Vietnam.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

6.  Then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  Thereafter, readjudicate the claims for increased rating for PTSD and for a TDIU, as well as the service connection claim for a heart disability to include ischemic heart disease, aortic aneurysm and mildly prominent aorta, in light of all additional evidence received since the last SSOC in April 2013.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




